Of its own accord the court ordered a rehearing because of the importance of determining, before public funds are expended in putting the law into operation, whether some other constitutional provision is likely to be urged against it than the ones the parties to this appeal saw fit to raise. Neither appellant nor respondent suggested that this act violated art. 4, § 27, of the constitution, reading: "No law shall embrace more than one subject, which shall be expressed in its title," until after the decision was filed. Though not blind to the possibility that someone might make the claim, the interpretation given the act in the opinion rendered was deemed sufficient to show the futility of such an attempt. But in this it seems we were mistaken. For these reasons a rehearing was ordered upon the sole question whether the law offends the section of the constitution just quoted.
No one can contend that the title of L. 1929, p. 298, c. 258, fails to designate the main provisions of the law or that it is misleading. Nor in reason can it be maintained that because the title too profusely indicates the contents of the various sections of the chapter this mandatory provision of the constitution is violated. So the only question is: Does the law embrace more than one subject as that term has been construed by this court?
As stated in the opinion already rendered, the subject of the law was the establishment of a wild life preserve. Necessarily and logically connected therewith was its location, the acquisition of the lands needed therefor, and the terms and conditions upon which such lands were to be forever freed from obligations owing county, township, and school districts. All the provisions of the law relate to the subject, the preserve. Each fits into the scheme or plan of the legislature as a means to an end. The constitutional requirement quoted does not mean that when the subject of a legislative enactment is of some magnitude, embracing various means contributing to its accomplishment, there must be enacted two or more *Page 251 
separate acts. If the matters embraced in the law are reasonably or fairly related to or connected with the general subject expressed in the title, there is a compliance with art. 4, § 27. In other words, when the several provisions of the law are germane to the one main subject expressed in the title and are not foreign thereto or disconnected therewith, they do not contravene this provision of the constitution.
L. 1889, p. 94, c. 46, entitled, "An act to establish a probate code," containing 21 subchapters with 326 sections, was held not to conflict with art. 4, § 27, in Johnson v. Harrison,47 Minn. 575, 50 N.W. 923, 924, 28 A.S.R. 382. Consistently this court had held that this constitutional provision was not adopted with a view to hamper the legislature in its work. One of its main purposes was to prevent incorporating in a law provisions not fairly disclosed or reasonably suggested by its title. In the instant case the title surely discloses what is in the law.
Another chief purpose was to prevent the so-called "log rolling," whereby several disconnected or unrelated subjects might be put through in one act which would not command sufficient votes if placed before the legislators as separate propositions.
In State v. Cassidy, 22 Minn. 312, 21 Am. R. 765, where an act was challenged on the ground that its title "indicated one thing, and the body of the act another and different thing" and hence the law was a nullity, the court, after referring to prior decisions on the subject, said [page 324]:
"It matters not that the act embraces technically more than one subject, one of which only is expressed in the title, * * * so that they are not foreign and extraneous to each other, but 'blend' together in the common purpose evidently sought to be accomplished by the law. Neither is it important that all the various objects of an act be expressly stated in its title, nor that the act itself indicate objects other than that so mentioned, provided they are not at variance with the one so expressed, but are consonant therewith. Most laws have several objects in view. * * * Besides, the 'subject' of the act, and not the 'object' had in view by its *Page 252 
enactment, * * * is what is required by this clause of our constitution."
To the same effect is State ex rel. Nash v. Madson, 43 Minn. 438,45 N.W. 856. And in Johnson v. Harrison, 47 Minn. 575,577, 50 N.W. 923, appears this clear exposition of the meaning of art. 4, § 27:
"The term 'subject,' as used in the constitution, is to be given a broad and extended meaning, so as to allow the legislature full scope to include in one act all matters having a logical or natural connection. To constitute duplicity of subject, an act must embrace two or more dissimilar and discordant subjects that by no fair intendment can be considered as having any legitimate connection with or relation to each other. All that is necessary is that the act should embrace some one general subject; and by this is meant, merely, that all matters treated of should fall under some one general idea, be so connected with or related to each other, either logically or in popular understanding, as to be parts of, or germane to, one general subject."
Tested by these prior opinions, it is clear that the general subject of L. 1929, p. 298, c. 258, is the establishment of a state wild life and hunting preserve, and that the other objects sought to be accomplished by the act relate to and are logically connected with that subject and all tend to carry it into effect. Other fully considered cases following and applying the principles stated in those above cited are: Winters v. City of Duluth, 82 Minn. 127, 84 N.W. 788; State ex rel. Olsen v. Board of Control, 85 Minn. 165, 88 N.W. 533; State v. People's Ice Co. 124 Minn. 307, 144 N.W. 962; State ex rel. Olson v. Erickson, 125 Minn. 238, 146 N.W. 364; State v. Helmer, 169 Minn. 221, 211 N.W. 3. We are content to cite only the following from other jurisdictions: Perkins v. Commrs. of Cook County, 271 Ill. 449, 111 N.E. 580, Ann. Cas. 1917A, 27; Swierczek v. Baran, 324 Ill. 530, 155 N.E. 294; McKiever v. City of Sumter, 137 S.C. 266, 135 S.E. 60. See also 25 R.C.L. pp. 834-847, §§ 82-94. *Page 253 
Appellant cites and relies upon Winona  St. P. R. R. Co. v. Waldron, 11 Minn. 392 (515), 88 Am. D. 100; Mississippi  R. R. B. Co. v. Prince, 34 Minn. 79, 24 N.W. 361; State ex rel. Rice v. Smith, 35 Minn. 257, 28 N.W. 241; State ex rel. Holman v. Murray, 41 Minn. 123, 42 N.W. 858; State ex rel. Shissler v. Porter, 53 Minn. 279, 55 N.W. 134; Kedzie v. Town of Ewington,54 Minn. 116, 55 N.W. 864; Palmer v. Bank of Zumbrota, 72 Minn. 266,75 N.W. 380; State ex rel. Wagener v. Sullivan, 73 Minn. 382,76 N.W. 224 (wherein the prior decisions involving the same act are cited); State ex rel. Brun v. Oftedal, 72 Minn. 498,75 N.W. 692; State ex rel. Day v. Hanson, 93 Minn. 178,100 N.W. 1124, 102 N.W. 209; Watkins v. Bigelow, 93 Minn. 210,100 N.W. 1104; Megins v. City of Duluth, 97 Minn. 23,106 N.W. 89; State v. W. and C. Hospital, 143 Minn. 137, 173 N.W. 402; State v. Palmquist, 173 Minn. 221, 217 N.W. 108. But a cursory examination of all these cases will readily disclose that not one sustains the contention that L. 1929, p. 298, c. 258, violates art. 4, § 27, of the constitution. In some of the cited cases the statute contained provisions not embraced in the title but foreign thereto and disconnected therewith. In others the title was restrictive, and certain provisions in the law covered matters beyond the restriction. To this class may also be assigned the decisions in respect to laws purporting by the title to amend a prior law but containing a provision repealing a section of still another statute. In others again the title was misleading, such as the Ramsey county salary cases, the body of the law being so drawn that salaries might be increased while the title purported to authorize reduction only. In this category may be placed State ex rel. Keith v. Chapel, 63 Minn. 535, 65 N.W. 940.
The order is affirmed. *Page 254